Citation Nr: 1146328	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 10 percent rating, effective August 30, 2006.  

In a July 2009 rating decision, the disability rating was increased to 30 percent for PTSD, effective August 30, 2006.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38(1993).  Consequently, the matter of a higher rating remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a VA examination in January 2007.  At that time, his global assessment of functioning (GAF) was 77, indicative of transient PTSD symptoms.  Subsequently, VA outpatient records reflected a drop in the GAF to as low as 55, indicative of more moderate symptoms, which was the basis for the increase in the disability rating to 30 percent.  However, the Veteran has indicated that his PTSD is worse and his representative has pointed out that it has been years since he has been afforded a VA examination.  Accordingly, the Veteran should be afforded a new VA examination to assess the level of severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Since this claim is being remanded, the Veteran's updated VA records from the Birmingham VA Medical Center should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records for PTSD from the Birmingham VA Medical Center, dated since October 2008.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

All findings, conclusions, and opinions must be supported by a clear rationale.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

